EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	In line 2 of claim 1, “the” has been deleted.
2.	In line 4 of claim 2, “engage” has been changed to - - engaged - - .
3.	In line 3 of claim 3, “include” has been changed to - - includes - -.
4.	In line 4 of claim 4, “intermediate” has been changed to - - lower planar base - - .
5.	In line 5 of claim 4, the first occurrence of “member” has been deleted.
6.	In line 3 of claim 7, “member” has been changed to - - section - -.
7.	In line 1 of claim 8, the status identifier “Withdrawn” has been changed to - - Previously Presented - - .
8.	In line 1 of claim 9, “and Withdrawn” has been deleted from the status identifier.
9	In line 1 of claim 10, “and Withdrawn” has been deleted from the status identifier.
10.	In line 1 of claim 11, “and Withdrawn” has been deleted from the status identifier.
11.	In line 1 of claim 12, the status identifier has been changed from “Withdrawn” to 
- - Previously Presented.
	12.	In line 1 of claim 13, “and Withdrawn” has been deleted from the status identifier.
	13.	In line 1 of claim 14, “and Withdrawn” has been deleted from the status identifier.
	14.	In line 10 of claim 15, - - a - - has been inserted after “includes”.
s 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to show a tray table mount including a lower planar base configured to rest over a tray table, the lower planar base includes an edge engaging member configured to abut an edge of the tray table when the lower planar base is positioned over the tray table; an upper support being longitudinally aligned and selectively attached to the rear surface of the intermediate member, the upper support includes an upper section with two saddles, a concave top edge and a lower edge; a headrest positioned transversely above the concave top edge of the upper support and supported by the saddles, in combination with other specifically claimed features.
Regarding claim 15, the prior art of record fails to show a tray table mount including a headrest attached to the two saddles, the headrest being curved and configured to support a user’s face; a lower planar base configured to be placed over a tray table, the lower planar base includes a transversely aligned edge with an edge engaging member configured to abut an edge of the tray table and prevent movement of the lower planar base over the tray table, the lower planar base also includes a lip formed on an edge opposite the edge engaging member that engages the slot formed on the intermediate member to selectively hold the intermediate member in a diagonally aligned position over the lower planar base, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The replacement drawings sheets filed March 1, 2021 are approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






mn					/MILTON NELSON JR/March 9, 2021                                   Primary Examiner, Art Unit 3636